         Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 1 of 19



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


M.C., a Minor, By and Through His Mother,
                                   :
Marie Conyers                      :
                                   :
     Plaintiffs,                   :                          CIVIL ACTION
                                   :
             v.                    :                          Case No. ____________________
                                   :
SCHOOL DISTRICT OF PHILADELPHIA    :
                                   :
    Defendant.               ______:

                                          COMPLAINT

       Plaintiff M.C., with his mother Marie Conyers (“Parent”: together, “Plaintiffs”) bring this

civil action against the School District of Philadelphia (“the District”) under the Individuals with

Disabilities Education Act (“IDEA”), 42 U.S.C. § 1400 and its federal and state implementing

regulations; Section 504 of the Rehabilitation Act of 1973 (“Section 504”), 29 U.S.C. § 794, and

its federal and state implementing regulations; the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. § 12101, et seq. and its federal and state implementing regulations; and

Chapters 14 and 15 of the Pennsylvania Code, seeking compensatory education and other relief

due to the District’s violations of the IDEA, Section 504, and the ADA.


                                    JURISDICTION AND VENUE

   1. This Court has subject matter jurisdiction over the IDEA, Section 504, and ADA claims

       pursuant to 28 U.S.C. § 1331, as these claims arise under the laws of the United States.

   2. This Court has supplemental jurisdiction over the claims made pursuant to 22 Pa. Code

       Chapter 14 and 22 Pa. Code Chapter 15, as these claims are so related to the claims that




                                                 1
     Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 2 of 19



   are within this Court’s original jurisdiction that they form part of the same case or

   controversy.

3. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2), because the

   events and omissions giving rise to the claims in this case arose in this judicial district

   and all the parties reside within the jurisdiction of this Court.

                                         PARTIES

4. M.C. is now a sixteen-year-old student who lives with his mother Marie Conyers within

   the boundaries of the School District of Philadelphia. M.C. has resided within the

   boundaries of the School District of Philadelphia at all times relevant to this Complaint.

5. Marie Conyers is M.C.’s parent and legal guardian. Ms. Conyers has resided within the

   boundaries of the School District of Philadelphia at all times relevant to this Complaint.

6. The School District of Philadelphia is a Pennsylvania public school district with its

   central offices located at 440 North Broad Street, Philadelphia, PA 19130. The School

   District of Philadelphia is a local educational agency (“LEA”) within the meaning of 20

   U.S.C. § 1401(15), 34 C.F.R. § 300.28, 22 Pa. Code 14.102(a)(2)(vii) and a federal funds

   recipient within the meaning of the IDEA, 20 U.S.C. § 1401 and Section 504, 29 U.S.C. §

   794(b)(2)(B).

                         ADMINISTRATIVE EXHAUSTION

7. Parent and M.C. have administratively exhausted this matter through the special

   education hearing system, captioned at ODR No. 20659-17-18, as a result of the Due

   Process Hearing requested by the Parent on April 30, 2018. Hearing Officer Michael J.

   McElligott issued his decision on November 7, 2018.




                                              2
     Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 3 of 19



               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

8. M.C. is diagnosed with Autism Spectrum Disorder, Oppositional Defiance Disorder,

   Attention-Deficit Hyperactivity Disorder – Combined (“ADHD”), Unspecified Trauma

   and Stressor-Related Disorder, and Borderline Intellectual Functioning. M.C. began

   attending school in the District in September 2008, his kindergarten year. He attended

   Andrew K. Hamilton School.

9. Beginning in M.C.’s first grade year, he displayed significant behavioral difficulties. He

   did not complete classwork, was often distracted, and was disruptive to other students.

10. After noting that M.C. was not engaged in school, Parent took M.C. to Elwyn

   Educational Services for psychoeducational testing in his second grade year. In a

   Psychoeducational Evaluation Report dated November 2011, M.C. was diagnosed with a

   Specific Learning Disability.

11. After Parent provided the Psychoeducational Report to the District, the school team

   finally decided to conduct its own evaluation of M.C. In January 2012, the District

   found, consistent with the private evaluation, that M.C. was eligible to receive specially-

   designed instruction as a student with a Specific Learning Disability.

12. M.C. began receiving specially-designed instruction through an Individualized Education

   Program (“IEP”) in the spring of 2012, his second grade year.

13. Although M.C. was receiving specially-designed instruction, he continued to struggle

   behaviorally. M.C. experienced several traumatic events. Specifically, M.C. experienced

   a group assault on himself and Parent while they were at a playground located at William

   L. Sayre High School in the District.




                                            3
     Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 4 of 19



14. After this incident, M.C. was more disruptive in class, unable to focus, and rarely

   completed assignments. He also had significant difficulty socializing with other students

   and was regularly subjected to bullying from peers. M.C. became school-avoidant.

15. During M.C.’s fourth grade year, the 2012-2013 school year, Parent sought therapy for

   M.C. through the Philadelphia Mental Health Center. In spring 2013, M.C.’S therapist,

   Rebecca Selvin, observed M.C. in school. She noted that M.C. struggled with social

   interactions throughout the day. M.C. stood too close to other children, had a flat affect

   during both play and reprimand, and was picked on by other students. Ms. Selvin opined

   that M.C. exhibited signs of Autism Spectrum Disorder and referred him to a

   psychologist for an evaluation.

16. M.C. was evaluated by Dr. Steven Bosin on April 29, 2013. Dr. Bosin opined that M.C.

   displayed social difficulties including being teased and bullied, not picking up on social

   cues, displaying poor social boundaries, displaying younger interests, and not having

   ongoing friendships. In addition to his difficulty with social interaction, M.C. was easily

   distracted, forgetful, unable to follow directions, and anxious.

17. Dr. Bosin diagnosed M.C. with Pervasive Developmental Disorder (“PDD”), Not

   Otherwise Specified.

18. M.C. continued to struggle in his third and fourth grade years in the District. Teachers

   reported that while M.C. was able to complete classwork when he attempted to, his

   behaviors proved to be a barrier to his academic achievement. By spring 2014, M.C.’s

   fourth grade year, M.C. was below average in reading comprehension and oral reading

   fluency. He was deficient in spelling, numerical operation, and math fluency. He was




                                             4
     Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 5 of 19



   often absent from school, but when M.C. was present, his teachers described him as

   aggressive, disruptive, anxious, non-compliant, and constantly off-task.

19. In March 2014, Parent took M.C. to the Center for Autism for a Comprehensive

   Biopsychosocial Evaluation. In a report dated March 18, 2014, M.C. was diagnosed with

   ADHD, Social Anxiety Disorder, and Borderline Intellectual Functioning.

20. M.C.’s school refusal persisted in the 2014-2015 school year. Finally, in September

   2015, Parent withdrew M.C. from the District and began instructing him through a home

   education program pursuant to 22 Pa. Code § 11.31(a). M.C. was educated in the home

   during the 2015-2016 school year.

21. Parent re-enrolled M.C. in the District in June 2016, but quickly realized that M.C.’s

   struggles with attention, focus, aggression, and anxiety persisted. Parent was given no

   reason to believe that M.C. had any chance for success in the District. In the 2016-2017

   school year, Parent decided to continue M.C.’s home education program.

22. In September 2016, Parent registered M.C. at the Natural Creativity Center (“Natural

   Creativity”), a center for neurodivergent students with learning differences. M.C.’s

   activities at the Natural Creativity Center supplemented his in-home education program.

23. Upon M.C.’s registration at Natural Creativity, Parent notified the District that M.C.

   would be receiving instruction through home schooling and attending Natural Creativity

   for supplemental support in the 2016-2017 school year.

24. Parent also retained an attorney to assist her in advocating for M.C. as a student with

   disabilities. Parent, through her attorney, expressed her dissatisfaction with the District’s

   refusal to appropriately program for M.C.




                                             5
     Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 6 of 19



25. The District agreed to meet with Parent and her attorney to discuss the appropriateness of

   M.C.’s past programming, and to create a plan for the timely provision of special

   education services in the subsequent academic year.

26. Parent and the District entered into an agreement on September 9, 2016 (“the 2016

   Agreement”). Pursuant to the 2016 Agreement, Parent and the District were to meet no

   later than April 14, 2017 to discuss M.C.’s special education programming for the 2017-

   2018 school year.

27. The District also told Parent that if Parent decided to return M.C. to the District in the

   following year, she would need to notify the District, so that it may re-evaluate M.C. and

   write an IEP for the 2017-2018 school year.

28. M.C. received instruction through home schooling and attended Natural Creativity in the

   2016-2017 school year. While he made some progress in emotional adjustment, reading,

   and school avoidance, M.C. continued to need significant support in math, reading, social

   interaction, and executive functioning.

29. In April 2017 and May 2017, Parent notified the District in writing that M.C. would be

   returning to the District and required a re-evaluation and an updated IEP. At that time,

   M.C. had not been evaluated by the District since March 2014.

30. Despite Parent’s notifications, the District did not evaluate M.C. prior to the start of the

   2017-2018 school year. The District failed to issue a Permission to Evaluate form within

   10 days of Parent’s written request.

31. In August 2017, Parent had not received information from the District about M.C.’s

   programming for the 2017-2018 school year.




                                              6
     Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 7 of 19



32. Although the District had not responded to Parent’s requests for an evaluation and special

   education programming for the 2017-2018 school year, the District notified Parent that

   she was obligated to send a notarized affidavit declaring her intent to home school M.C.

   by August 1, 2017, or be subject to truancy action.

33. On August 1, 2017, Parent registered M.C. for home-schooling for the 2017-2018 school

   year.

34. After registering M.C. for home schooling, Parent continued to contact the District,

   through counsel, in August 2017, to request a meeting to discuss M.C.’s 2017-2018

   programming.

35. On August 30, 2017, the District had not written an IEP for M.C.

36. On August 30, 2017, Parent filed a Complaint for Due Process against the District. The

   matter was captioned at ODR No. 19571-17-18.

37. On September 25, 2017, the District finally issued a Permission to Re-evaluate form

   (“PTRE”) to Parent. The District also sent Parent a draft IEP, and told Parent that the IEP

   was a “starting point” to discuss programming for M.C. The District had not yet

   conducted an evaluation of M.C. and had not programmed for him in the District in over

   two years.

38. Parent attended an IEP meeting at the District on October 6, 2017. At that meeting, the

   District’s team recommended that M.C. receive Supplemental Learning Support, Autistic

   Support, and school-based counseling at the Huey School. The District made these

   recommendations based on past evaluations that were over three years old. Although

   M.C. had not attended a brick-and-mortar school in two years, the District’s IEP did not

   include a plan to facilitate M.C.’s transition into the Huey School. The IEP did not



                                            7
     Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 8 of 19



   include modifications or specially-designed instruction to address M.C.’s anxiety, or his

   struggles with social-emotional functioning.

39. Parent expressed her continued belief that M.C. was in need of a small, therapeutic

   learning environment. Parent was also concerned that the District’s program did not

   include a plan to address M.C.’s school refusal and did not include a plan to transition

   M.C. back into a traditional school after being taught at home and at Natural Creativity

   for two years. This was especially concerning considering M.C.’s struggles with peer-to-

   peer interactions.

40. After the October 6, 2017 IEP meeting, the District issued an IEP for the 2017-2018

   school year (“the October 2017 IEP”). The District had still not completed an evaluation

   of M.C. at the time the IEP was issued.

41. Parent, through her attorney, asked the District to fund an independent evaluation of M.C.

   on October 16, 2017. The District did not respond to this request.

42. The District’s revised IEP, dated October 21, 2017, placed M.C. in William L. Sayre

   High School (“Sayre High School”), and continued his placement in Supplemental

   Learning Support and Autistic Support. The changes to the IEP did not address M.C.’s

   need for a small, therapeutic learning environment.

43. During the October 6, 2017 meeting, the District did not tell Parent that it intended to

   place M.C. at Sayre High School, the location in which M.C. experienced a traumatizing

   group assault. Parent did not agree with the proposed program and placement.

44. In November 2017, Parent sought an independent evaluation for M.C. He was evaluated

   by Dr. Felicia Hurewitz. Dr. Hurewitz opined that he still had significant academic,

   emotional, social, and behavioral issues that impeded his ability to make meaningful



                                             8
     Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 9 of 19



   progress. Specifically, Dr. Hurewitz opined that M.C. never fully recovered from the

   trauma of being assaulted in 2012, and that attending a large school would retraumatize

   M.C.

45. Specifically, Dr. Hurewitz found that M.C. had a very troubled history in school, due to

   deficits in social skills and self-regulation, as well as recurring trauma. She also found

   that M.C. would need an aide in school to guide him through crowded transitions.

46. Dr. Hurewitz found that M.C. suffered from extreme executive dysfunction, required

   frequent prompting to complete both preferred and non-preferred activities, and required

   instruction in community-based adaptive skills with money, time, employer expectations,

   navigation, and improved socialization.

47. In reference to M.C.’s academic needs, Dr. Hurewitz found that according to the

   Brigance Transition skills inventory, M.C. could not add or subtract more than single

   digits, could not multiply or divide, could not recognize or understand simple fractions,

   could not tell time on an analog clock, could not estimate his own height or weight, and

   could not figure out a date on a calendar two weeks or more ahead of the current date.

   She found that M.C. used trial-and-error to arrive to appointments on time, because he

   could not tell time or read bus schedules.

48. Dr. Hurewitz found that on a Qualitative Reading Inventory, M.C. demonstrated slow

   reading fluency, and an instructional level of comprehension at the fourth to sixth grade

   level. When he was not allowed to review the text to answer comprehension questions, he

   struggled to complete comprehension questions at a fourth grade reading level.

49. Dr. Hurewitz found that M.C. struggled significantly with writing and could not write his

   own address. Additionally, M.C. lacked basic functional writing skills that would be



                                             9
     Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 10 of 19



   necessary to write a cover letter to seek employment, respond to communications from

   employers, or file a consumer complaint about a product.

50. The District completed its evaluation of M.C. on December 12, 2017. As part of the

   evaluation, the District psychologist observed M.C. at Sayre High School, the District’s

   recommended school placement, where M.C. had been assaulted by a group of students

   and adults six years prior. While M.C. interacted pleasantly with the psychologist, he

   wrote the following description of M.C.’s change in demeanor when confronted with a

   large group of students in the school hallway:

           “As I walked [M.C.] out to the front door after the session, there were many
           children near the door as they were transitioning between periods. It was fairly
           loud from the students talking and passing in the hallway. I stopped there and
           talked to [M.C.]. When I asked him about how he was feeling on a scale of 1-10,
           with 10 being most anxious, he explained that he was a 9. When a few more
           students came and passed by the hallway, he volunteered to tell me that was
           getting close to a 10…He did appear anxious, as his speech became less fluent,
           his lower lip appeared to flutter, and his eye contact decreased as he looked down
           at the floor or at what was going on about him…he still could not seem to calm
           himself while the students were there and he could not seem to take a deep breath
           when prompted.”

51. Despite the concerns expressed in the District’s Re-evaluation Report, which mirrored the

   concerns of Dr. Hurewitz, the District did not revise its IEP.

52. Despite M.C.’s significant behavioral issues and the District psychologist’s

   recommendation that the District conduct a Functional Behavioral Assessment (“FBA”)

   of M.C., the District had not attempted to conduct an FBA.

53. The District had not written a Positive Behavioral Support Plan (“PBSP”) for M.C.

54. The District had not revised its IEP to incorporate the updated evaluations of Dr.

   Hurewitz or its own psychologist. The District continues to offer Supplemental Learning

   and Autism Support to M.C. at Sayre High School.



                                            10
    Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 11 of 19



55. After Parent filed her Complaint for Due Process in August 2017, the parties participated

   in one hearing session on December 20, 2017, in which Parent testified. After the

   hearing session, Parent’s attorney withdrew his representation of Parent. Parent withdrew

   her Complaint. The Hearing Officer did not reach a decision in ODR No. 19571-17-18.

56. Parent retained undersigned counsel and filed a Complaint for Due Process on April 30,

   2018 against the District. The matter was captioned at ODR No. 20659-17-18.

57. Prior to the first hearing session for ODR No. 20659-17-18, scheduled for June 22, 2018,

   the Hearing Officer instructed counsel for the parties that the Parent must testify before

   all additional witnesses. During the Parent’s testimony at the first hearing session, the

   Hearing Officer discovered that Parent had previously filed and withdrawn a Complaint

   for Due Process. The Hearing Officer instructed the Parent to discontinue testifying, so

   that he may review the transcript from ODR 19571-17-18.

58. Neither the Parent nor the District had requested that the transcript from ODR 19571-17-

   18 be an exhibit to the current hearing session. The Hearing Officer instructed the parties

   that he would request the transcript from the Office for Dispute Resolution, review the

   transcript, and make a final decision regarding the limitation on Parent’s testimony at the

   second hearing session. Parent was not permitted to speak about her experience with the

   District leading up to the 2017-2018 school year, her concerns about the District’s

   programming, or the limited participation that was afforded to her in drafting M.C.’s

   October 2017 IEP.

59. On August 21, 2018, during the second hearing session for ODR No. 20659-17-18, the

   Hearing Officer submitted the transcript from ODR No. 19571-17-18 into evidence as a




                                            11
    Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 12 of 19



   hearing officer exhibit, and instructed the parties that Parent would not be permitted to

   testify. Undersigned counsel objected to the ruling.

60. Undersigned counsel submitted an affidavit signed by the Parent to be submitted into

   evidence. The Hearing Officer excluded the affidavit.

61. During the second hearing session on August 21, 2018, the Hearing Officer noted that the

   school year would begin soon, and because M.C.’s special education programming was

   in dispute, he would need to issue an order specifying M.C.’s pendant placement during

   the dispute.

62. On August 24, 2018, the Hearing Officer issued an Interim Pendency Order, instructing

   the parties that M.C. would attend school at Sayre High School, as specified in the

   October 2017 IEP, but with the following revisions:

                  • The Hearing Officer instructed the District to implement a transition

                   period, beginning with partial school-days, to address M.C.’s reluctance to

                   re-enter the school environment. This was in contrast to the immediate

                   immersion into traditional school that the October 2017 IEP specified;

                  • The Hearing Officer instructed the District to provide weekly counseling

                   sessions for M.C., in contrast to the monthly sessions written in the

                   October 2017 IEP;

                  • The District was instructed to conduct a Functional Behavioral

                   Assessment of M.C., as the District had failed to do so;

                  • The District was instructed to conduct occupational and speech and

                   language evaluations of M.C., as the District had failed to do so.




                                             12
    Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 13 of 19



63. The October 2017 IEP was characterized by District employees, including the Special

   Education Director, as a “skeleton IEP,” not meant to address the full scope of M.C.’s

   needs in a year-long school setting.

64. Although M.C. was ordered to attend Sayre High School utilizing the October 2017 IEP

   with the Hearing Officer’s modifications, M.C. refused to go to Sayre High School.

65. Parent communicated with the District frequently, stating that M.C. would begin to panic

   when she spoke about him attending school at Sayre High School. The District did not

   change M.C.’s placement or programming to address this. M.C. continued to avoid

   school.

66. The Hearing Officer issued his final Decision on November 7, 2018.

67. The Hearing Officer’s Decision is deficient in numerous ways, such as, but not limited to

   the following allegations, which are not intended to be an exhaustive list.

68. The Hearing Officer found that the District responded to Parent to address M.C.’s special

   education programming needs in a timely way. The Hearing Officer made this finding

   despite finding that Parent contacted the District in May 2017 to discuss M.C.’s special

   education programming for the 2017-2018 school year, and the District did not respond

   to Parent’s communications until September 2017, approximately four months later, and

   after Parent had filed her first Complaint for Due Process.

69. The Hearing Officer found that the October 2017 IEP was reasonably calculated to

   provide significant learning to M.C. in light of his unique needs. The Hearing Officer

   made this finding despite finding that:




                                             13
     Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 14 of 19



       a. The October 2017 IEP indicated that M.C. had behaviors that impeded his

             learning or that of others, necessitating a Positive Behavior Support Plan based on

             a Functional Behavioral Assessment, which was never conducted by the District.

       b. The October 2017 IEP contained “present” levels of academic and functional

             performance, adopted from data collected by the District in 2014.

       c. The IEP specified that M.C. would receive counseling services 30 minutes per

             month, in contravention to the recommendation of both the Parent and the

             District’s experts, as well as the Hearing Officer’s own recommendations as

             specified in the Interim Pendency Order.

70. The Hearing Officer found that the District’s December 2017 Re-Evaluation was

   appropriate. The Hearing Officer found this despite instructing the District to conduct

   additional testing – testing that the District failed to conduct during its December 2017

   Re-evaluation of M.C. – in the Interim Pendency Order.

71. In addition, the Hearing Officer erred in excluding significant testimony from the Parent,

   and limited Parent’s right to present her case. The Hearing Officer retrieved, without a

   request from either party, evidence from a prior proceeding that had not concluded with a

   final decision.

                                               CLAIMS

               COUNT 1 – VIOLATION OF THE INDIVIDUALS WITH
                        DISABILITIES EDUCATION ACT

72. Plaintiffs incorporate the allegations of paragraphs 1 through 70 as if fully set forth

   herein.

73. The District has violated M.C.’s rights as secured by the Individuals with Disabilities in

   Education Act, 20 U.S.C. § 1400 et seq. and 34 C.F.R. Part 300, by:

                                             14
      Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 15 of 19



        a. Denying M.C. a free appropriate public education and an opportunity to receive a

              meaningful benefit from his education since the beginning of the 2017-2018

              school year and continuing to the present, in violation of 20 U.S.C. §

              1412(a)(1)(A);

        b. Failing to evaluate M.C. in all areas of disability in violation of 20 U.S.C. §

              1414(a)(1);

        c. Failing to provide the specially designed instruction and related services for M.C.

              to receive a free appropriate public education in the District, in violation of 20

              U.S.C. § 1412(a)(1)(A) and 1412(a)(5);


               COUNT II – VIOLATION OF 22 PA. CODE CHAPTER 14

74. Plaintiffs incorporate the allegations of paragraphs 1 through 72 as if fully set forth

    herein.

75. The District has violated M.C.’s rights as secured by Pennsylvania special education

    regulations at 22 Pa. Code § 14.102, adopting and incorporating by reference the

    statutory requirements of the IDEA and implementing regulations, including, but not

    limited to:

        a. Denying Parent reasonable access and participation in M.C.’s special education

              programming in violation of 22 Pa. Code § 14.108.

        b. Failing to evaluate M.C. using a group of qualified professionals that includes a

              certified school psychologist to determine whether M.C. is eligible for special

              education services for multiple disabilities, other health impairments, and specific

              learning disabilities in violation of 22 Pa. Code § 14.123(a).




                                                15
      Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 16 of 19



        c. Failing to supply Parent with a copy of the District’s evaluation no later than 60-

              calendar days after the agency received written parental consent for the evaluation

              in violation of 22 Pa. Code § 14.123(b), and at least 10 days before an IEP team

              meeting in violation of 22 Pa. Code § 14.123(d).

        d. Failing to implement a Positive Behavior Support plan in violation of 22 Pa. Code

              § 14.133.


                 COUNT III – VIOLATION OF SECTION 504 OF THE
                        REHABILITATION ACT OF 1973

76. Plaintiffs incorporate the allegations of paragraphs 1 through 74 as if fully set forth

    herein.

77. The District has intentionally, purposefully, and with deliberate indifference violated the

    rights of M.C. secured by Section 504 of the Rehabilitation Act of 1973, as amended, by:

        a. Subjecting M.C. to discrimination on the basis of his disability, in violation of 29

              U.S.C. § 794(a) and 34 C.F.R. § 104.4(a).

        b. Denying M.C., on the basis of his disabilities and the severity of his disabilities, the

              opportunity to participate in and benefit from federally-assisted education services,

              programs, and activities, including academic and nonacademic services and school

              activities since the start of the 2017-2018 school year and continuing to the present,

              in violation of 29 U.S.C. § 794(a) and 34 C.F.R. § 104.4(a), (b)(I).

        c. Failing to provide M.C. an opportunity to participate in and benefit from education

              in the District and other services that is equal to the opportunity afforded students

              without disabilities, in violation of 34 C.F.R. § 104.4(b)(ii).

        d. Limiting M.C.’s enjoyment of the right and opportunity to receive a public



                                                16
      Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 17 of 19



              education in the District, in violation of 34 C.F.R. § 104.4(b)(1)(vii).


               COUNT IV – VIOLATION OF 22 PA. CODE CHAPTER 15

78. Plaintiffs incorporate the allegations of paragraphs 1 through 76 as if fully set forth

    herein.

79. The District has violated M.C.’s rights as secured by Pennsylvania regulation 22 Pa. Code

    § 15.1, adopting and incorporating by reference the statutory requirements of Section 504

    of the Rehabilitation Act and its implementing regulations at 4 CFR Part 104.


                      COUNT V – DISCRIMINATION IN VIOLATION OF
                         AMERICANS WITH DISABILITIES ACT

80. Plaintiffs incorporate the allegations of paragraphs 1 through 78 as if fully set forth

    herein.

81. The District has intentionally, purposefully, and with deliberate indifference violated the

    rights of M.C. secured by the Americans with Disabilities Act of 1990, 42 U.S.C. § 12131

    et seq. and 28 C.F.R. § 35.130, by:

        a. Denying M.C., on the basis of his disabilities, the opportunity to participate in and

              benefit from the educational services, programs, and activities of the District, in

              violation of 42 U.S.C. § 12132(a) and 28 C.F.R. § 30.130(a), (b)(1)(i).

        b. Failing to provide M.C. with an opportunity to participate in and benefit from

              educational and other services that is equal to the opportunity afforded students

              without disabilities, in violation of 28 C.F.R. § 35.130(b)(ii).

        c. Failing to provide M.C. with educational and other services that are as effective in

              affording equal opportunity as the services provided to students without disabilities,

              in violation of 28 C.F.R. § 35.130(b)(iii).

                                                17
        Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 18 of 19



          d. Refusing to make reasonable modifications in policies, practices, or procedures

              when the modifications are necessary to avoid discrimination against M.C., in

              violation of 28 C.F.R. § 35.130(b)(7).

          e. Providing different and separate services to M.C. from those provided to others, in

              violation of 28 C.F.R. § 35.130(b)(iv).

          f. Limiting M.C.’s enjoyment of the right and opportunity to receive a public

              education with support of the District, in violation of 28 C.F.R. § 35.130(b)(1)(vii).



                                      RELIEF REQUESTED

WHEREFORE, Plaintiffs respectfully request this Court:

   A. Accept and fully review the complete administrative record in this matter;

   B. Hear additional evidence as appropriate pursuant to 20 U.S.C. § 1415(i)(2)(C)(ii);

   C. After review of the administrative record, and additional evidence, find as a matter of law

       that that the District has violated the IDEA, Section 504, the ADA, and the Pennsylvania

       Code Chapters 14 and 15;

   D. Reverse the Hearing Officer’s Final Decision and Order;

   E. Find that the District has denied M.C. a free appropriate public education in the 2017-

       2018 school year and continuing to the present;

   F. Order the District to reimburse Parent for the cost of the Independent Educational

       Evaluation;

   G. Award M.C. compensatory education to whatever extent necessary to make up for his

       lost progress and restore him to the educational path he would have traveled but for the

       deprivation by the District;



                                               18
Case 2:19-cv-00520-GAM Document 1 Filed 02/05/19 Page 19 of 19
